     Case 3:18-cv-00575-REP Document 22 Filed 01/18/19 Page 1 of 1 PageID# 116



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

DEMETRO SMITH                                            )
                                                         )
                 Plaintiff,                              )
                                                         )
v.                                                       ) Civil Action No.: 3:18cv575
                                                         )
HENRICO COUNTY, VIRGINIA                                 )
                                                         )
                 Defendant.                              )

                               JOINT STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) Plaintiff Demetro Smith and

Defendant Henrico County, by and through their respective undersigned counsel, hereby stipulate

and agree that this action shall be DISMISSED WITH PREJUDICE. Further, each party will bear

its own costs, expenses and attorneys' fees. Pursuant to Kokkonen v. Guardian Life Insurance Co.

of America, 511 U.S. 375 (1994), the parties agree that this Court shall retain jurisdiction to enforce

the resolution of this matter.



 Dated: January 18, 2019                             Dated: January 18, 2019

 By: _/s/ Richard F. Hawkins, III_________           By: /s/ Denise M. Letendre________
                                                        (with permission)

 Richard F. Hawkins, III, VSB# 40666                 Denise M. Letendre, Esq., VSB#85606
 THE HAWKINS LAW FIRM, PC                            Assistant County Attorney
 2222 Monument Avenue                                County of Henrico
 Richmond, Virginia 232220                           4301 E Parham Road
 (804) 308-3040 (telephone)                          P.O. Box 90775
 (804) 308-3132 (facsimile)                          Henrico, Virginia 23273-0775
 Email: rhawkins@thehawkinslawfirm.net               Email: let004@henrico.us

       Counsel for Plaintiff                         Counsel for the Defendant
